843 F.2d 1390
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-5991.
Kermit COUCH, Plaintiff-Appellant,v.Lloyd FLETCHER, Warden, Defendant-Appellee.

1
United States Court of Appeals, Sixth Circuit.


2
April 6, 1988.


3
Before MILBURN and BOGGS, Circuit Judges, and ANN ALDRICH, District Judge.*

ORDER

4
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Plaintiff appeals the judgment for defendant entered following a bench trial in this civil rights action filed under 42 U.S.C. Sec. 1983 in which plaintiff alleged that the defendant prison warden was deliberately indifferent to his serious medical needs.  On appeal, plaintiff contends that the district court erroneously excluded from evidence certain exhibits which he tendered at trial and erroneously refused to appoint counsel to represent plaintiff.  Upon consideration, we affirm the judgment of the district court.


6
First, the district court properly excluded written statements by unsubpoenaed witnesses because the statements are inadmissible hearsay.  Fed.R.Evid. 801 and 802.  Although plaintiff contended that the witnesses were not subpoenaed because he could not afford witness fees, the district court correctly found that plaintiff is required to pay these fees despite his pauper status.   See McNeil v. Lowney, 831 F.2d 1368, 1373 (7th Cir.1987);  Johnson v. Hubbard, 698 F.2d 286, 289-90 (6th Cir.), cert. denied, 464 U.S. 917 (1983).  Finally, the district court did not abuse its discretion in refusing to appoint counsel for plaintiff because plaintiff's claim was not complex and plaintiff was capable of presenting his claim.   See McNeil v. Lowney, 831 F.2d at 1371;  Mars v. Hanberry, 752 F.2d 254, 256 (6th Cir.1985);  Childs v. Duckworth, 705 F.2d 915, 922 (7th Cir.1983).


7
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation